Title: To Thomas Jefferson from Henry Dearborn, 24 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department October 24. 1808
                        

                        I have the honor of proposing for your approbation George Washington of Virginia to be appointed a Second Lieutenant in the 5th: Regiment of Infantry in the service of the U.S.
                  
                  Accept, Sir, &c.
                        
                            
                        
                    